Citation Nr: 9928846	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-00 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
RO that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.  The 
veteran was notified of the denial by a letter in 
February 1995.  The veteran testified at a hearing at the RO 
in March 1996.  In October 1997,  the Board found that new 
and material evidence had been presented and remanded the 
case for further development.


FINDINGS OF FACT

1.  Evidence has been presented which implicitly links PTSD 
with the veteran's military service.

2. The veteran has paranoid schizophrenia which began during 
active military service.



CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998); Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807-32,808 (1999).  

2.  Schizophrenia was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claims of service connection for PTSD 
and an acquired psychiatric disorder other than PTSD are not 
his first such claims.  Service connection was first denied 
by a rating decision in March 1988 (then characterized as a 
nervous condition claimed as PTSD).  The veteran was notified 
of the denial in April 1988.  The RO confirmed the denial, 
which was later characterized as a nervous condition to 
include PTSD, in a subsequent rating action in February 1991.  
The veteran was advised of the adverse decision by letter in 
March 1991, but did not appeal within the one-year time 
period allowed.  See 38 C.F.R. §§ 19.129, 19.192 (1991).  In 
October 1992, the RO denied an application to reopen the 
previously denied claims of service connection for PTSD and 
an acquired psychiatric disorder other than PTSD (then 
characterized as a "nervous condition variously 
characterized as paranoid schizophrenia and PTSD").  The 
veteran was advised of the adverse decision by letter in 
November 1992, but did not appeal within the one-year time 
period allowed.  Hence, the October 1992 RO decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1992).  In January 1995, the RO denied an 
application to reopen the previously denied claims of service 
connection, and the veteran filed an appeal.  In 
October 1997, the Board found that new and material evidence 
had been submitted to reopen the claims, and remanded the 
case for further development.  Given that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), which 
requires that the claims be reopened, the Board must now 
determine whether the claims of entitlement to service 
connection for PTSD and an acquired psychiatric disorder 
other than PTSD are well grounded.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

PTSD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  For certain chronic diseases, such as a psychosis, 
service incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, this presumption is a rebuttable one.  Id.  

The veteran contends that he experienced several stressful 
events during military service, and that his currently 
diagnosed psychiatric problems are the direct result of those 
in-service experiences.

PTSD is among the psychiatric disabilities that the veteran 
claims are the result of his military service.  In this 
regard, the Board notes that a grant of service connection 
for PTSD requires that there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where it is determined that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When the case was before the Board in October 1997, then-
available medical evidence contained a private psychologist's 
evaluation report, dated in June 1987, indicating that it was 
the psychologist's professional opinion that the veteran 
suffers from "Post-Traumatic Stress Disorder/military 
related - by patient history."  The evaluation report does 
not contain any supporting stressors.  Nevertheless, the 
reasonable inferences made from reading the psychologist's 
report, in connection with the evidence of record, lead the 
Board to conclude that the veteran's claim of service 
connection for PTSD is well grounded.  In other words, there 
is a strong suggestion by competent authority that the 
veteran has PTSD that is linked to his military service.  
Under these circumstances, the Board finds that the claim of 
service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Cohen, 10 Vet. App. at 136-37.  

Other Psychiatric Disorder 

The veteran contends that his currently diagnosed psychiatric 
disorder, specifically schizophrenia, had its onset during 
active military service.  Based on a review of the evidence, 
the Board finds that the veteran's claim of service 
connection for an acquired psychiatric disorder other than 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  The Board is also satisfied that the 
evidence supports a grant of service connection.

The veteran's pre-service private treatment reports show 
that, in November 1967, when the veteran was 12 years old, a 
psychiatrist provided a diagnosis of "personality pattern 
disturbance - inadequate personality - rule out brain 
syndrome - rule out psychopathology indicative of an 
impending psychosis."  In December 1967, a clinical 
psychologist noted that future treatment of the veteran was 
indicated if further disturbance was to be prevented.

The veteran's service medical records show that his 
psychiatric evaluation was normal on his January 1972 pre-
enlistment examination.  The remaining records show that, in 
January 1975, the veteran was seen for complaints of a 
nervous condition.  It was noted that the veteran's extreme 
nervous condition was caused by situational stress.  In 
January 1976, it was noted that the veteran had been seen 
several times that month for severe depression and was placed 
on Valium to help him sleep at night.  The impression was 
situational stress disorder due to immaturity.  The veteran 
was referred to a another physician who noted that the 
veteran was concerned about his recent loss of sleep and 
feelings of anxiety.  It was noted that the veteran had spent 
much of his time in self analysis, and that this vicious 
state had now become a self-perpetuating cycle.  No sign of 
psychosis or more than mild depression was noted.  The 
impression was acute and chronic anxiety.  Acute situational 
anxiety (short-timers attitude) was diagnosed by another 
examiner.  The veteran's May 1976 separation examination 
report did not include any references to a psychiatric 
disorder.  Psychiatric evaluation was normal.

Subsequently, private treatment reports, dated from October 
1987 to August 1992, and VA treatment records, dated from 
June 1990 to October 1998, show that the veteran had received 
treatment for his psychiatric-related problems.  These 
records show that he had received both outpatient treatment 
care on a regular basis, and had been hospitalized on 
numerous occasions.  The various diagnoses found in these 
treatment records include adjustment disorder with anger, 
anxiety, chronic paranoid schizophrenia, depression, 
personality disorder, PTSD, schizoaffective disorder, and 
schizophreniform disorder.

Pursuant to the Board's October 1997 remand, a VA examiner 
reviewed the veteran's claims file and prepared an opinion in 
May 1998.  The VA examiner first summarized the veteran's 
past psychiatric treatment information found in the claims 
file in detail, which included a history of outpatient 
treatment and hospitalizations resulting from psychotic 
breakdowns characterized by paranoid delusions, auditory 
hallucinations, intense anger, and anxiety.  The veteran 
reported that his in-service stressors included his 
involvement as a narcotics informant, being shot, being 
raped, and being drugged by the KGB.  Chronic paranoid 
schizophrenia was diagnosed.  It was the examiner's opinion 
that there was a connection between the veteran's current 
psychiatric disorder, and his psychiatric treatment in 
service.  The examiner noted that the veteran had a number of 
symptoms similar to the ones identified in the service 
medical records.  The examiner further noted that, despite 
the veteran sincerely believing that he was raped, the 
veteran was suffering from a delusional process at that time 
since he reported Central Intelligence Agency (CIA) and KGB 
involvement in his alleged episode, implying a grandiose 
delusion typical of paranoid schizophrenia.  The examiner 
further opined that it was not unusual for some 
schizophrenics, particularly when they are not in the 
disorganized state, to be able to conceal and not to 
communicate their delusions or hallucinations to anyone.  The 
examiner finally noted that this might have been this 
veteran's case when he denied these symptoms to the military 
examiners.

The evidence of record establishes that the veteran has 
chronic paranoid schizophrenia.  His service medical records 
show that he was seen for complaints of psychiatric-related 
problems.  The Board further notes that the May 1998 VA 
examiner's opinion satisfies the nexus requirement for 
establishing service connection.  The VA examiner's opinion 
is consistent with the veteran's history and there is no 
contrary opinion to suggest that schizophrenia is not related 
to service.  In short, there is no evidence in the record to 
suggest that the veteran's schizophrenia was not attributable 
to active military service.  Accordingly, the Board finds not 
only that the claim is well grounded, but also, with 
resolution of doubt in the veteran's favor, that the 
veteran's schizophrenia is attributable to his military 
service, and that service connection for such disability is 
warranted.


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal of this issue is granted.

Service connection for schizophrenia is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

As noted above, a private psychologist, in June 1987, found 
that the veteran had PTSD and implicitly related such an 
assessment to the veteran's military-related experiences.  It 
appears, however, that such medical opinion was based only 
upon the veteran's uncorroborated account of what he 
experienced in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
credible supporting evidence that the claimed in-service 
stressors occurred.  See 38 C.F.R. § 3.304(f).

Since the available record does not reflect combat service 
(even the veteran, when he testified in March 1996 indicated 
that he had not been in combat), "credible supporting 
evidence that the claimed in-service stressor actually 
occurred" is required before service connection may be 
granted.  38 C.F.R. § 3.304(f) (emphasis added).  

In support of his claim, the veteran has provided written 
statements and testimony describing several stressful events.  
In a letter to the CIA in October1995, the veteran reported 
that his PTSD stemmed from a series of events involving the 
CIA while he was stationed in Iceland in 1975, and involving 
the Justice Department while in the United States from 1976 
to 1979.  He had testified in March 1996 that while he was 
stationed in Reykjavik, Iceland he was drugged and raped.  He 
claimed he had been missing for three days during which time 
the Marines were looking for a missing Icelandic national.  
He testified that he was subsequently contacted by the CIA, 
given an alias name, and was involved in an undercover 
narcotics operation.  He stated that he had a letter from the 
CIA proving his membership.  He further testified that he was 
shot at by an individual who was later arrested and charged 
with attempted murder in service.  

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by letter 
in October 1997, and asked that he provide the RO with 
specific information regarding his stressors (the events, the 
dates, his unit of assignment, and/or the names of 
witnesses).  However, the RO did not contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group) to search its records to 
determine whether the veteran's claimed stressors could be 
corroborated.  The Court has implied that at least one such 
search by USASCRUR is required when a veteran submits a well-
grounded claim of service connection for PTSD, and that VA 
should ask veterans to provide follow-up information as to 
dates, times, locations, etc. as to claimed stressors - even 
when the veteran was asked for such information prior to 
claiming the stressors, and he failed to do so in his 
stressor statement.  See Cohen, 10 Vet. App. at 148.  
Therefore, a remand is warranted so that the RO may ask the 
veteran once again to specify the dates, times, and locations 
of the claimed in-service stressors, and to ask USASCRUR to 
search its records for supporting evidence of the stressor 
events.  38 C.F.R. § 19.9 (1998).  It should be pointed out 
that corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and who could provide 
independent verification of his 
stressors.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD, 
that has not already been made a part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, including exact 
dates, places, detailed descriptions of 
the events, duty assignments, and names 
or other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
advised that this sort of information is 
necessary to obtain supporting evidence 
of the occurrence of the stressful 
events.

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of combat or the 
alleged stressors.  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's needs.  All actions taken by 
the RO to verify the veteran's 
stressor(s) must also be documented and 
associated with his claims file. 

5.  The USASCRUR should be asked to state 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, the RO should 
forward this request to the veteran.  The 
veteran should be asked to provide the 
additional information.  

6.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
if he currently has PTSD due to in-
service stressor(s).  All indicated tests 
and studies, including psychological 
testing, should be performed.  The claims 
folder should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to any evidence which 
supports the veteran's claims of 
in-service stressors, or the lack of such 
evidence.  Any diagnosis of PTSD should 
be accompanied by specific reference to 
the stressor(s) relied upon in making the 
diagnosis.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling the June 1987 private 
psychologist's report showing a diagnosis 
of PTSD.  The examination report should 
include complete rationale for all 
opinions expressed.

7.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the 
appellant does not appear for the 
examination, the SSOC should include 
reference to the provisions of 38 C.F.R. 
§ 3.655 (1998).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






